DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note #1
This note was initially brought to the Applicant's attention in the Non-Final Rejection mailed on 06/24/2021 and is repeated herein.  US 20190105837 qualifies as prior art under 35 U.S.C. 102(a)(1) but may meet the exception set out in 35 U.S.C. 102(b)(1)(A) because some of the inventors overlap. Since the pending application names fewer joint inventors than US 20190105837, it is not readily apparent US 20190105837's disclosure is by the same inventive entity. Please see MPEP 2153.01(a). 

Examiner's Note #2
The Examiner would like to thank the Applicant's representative for filing a supplemental amendment which renders the previous render's the previous objections and rejections addressing claim formalities moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5 and 19–23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEHAVI PG Publication No. 20190105837 in view of NG PG Publication No. 20180222116 (of record).
As to claim 1, ZEHAVI and NG make obvious a dispensing system for an additive manufacturing apparatus (Figure 7), the dispensing system comprising:
	a housing (Figure 7, 202; ¶73) having a ceiling (see drawing objection above), outer side walls, inner walls that define a powder reservoir (131) to store powder to be dispensed over a top surface of a platen (Figure 133 A), and
an array of dispensing units (302) disposed in an interior of the housing and releasably coupled to the housing (¶73), each dispensing unit including a nozzle block (Figure 3 ¶60)  that is positioned below the powder reservoir (Figure 7–8 ¶73), wherein each nozzle block has a passage therethrough that defines a respective nozzle such that the array of dispensing units provides a plurality of nozzles, wherein each nozzle block provides a respective path for the powder to flow from the powder reservoir through the respective nozzle (¶60), and wherein each nozzle block has a valve (Figure 4A's 402) to controllably release powder through the respective nozzle (¶63), 

ZEHAVI fails to explicitly disclose a base plate releasably attached to the housing to form a substantially enclosed volume.
ZHEAVI teaches that the housing is an enclosure an enclosure which is cable of keeping inert gas therein (¶59).
It would have been obvious to one of ordinary skill in the art as of the effective filing date with the above teachings to arrive at a base plate at the bottom of the housing for the benefit of traded an enclosure which is capable of keeping oxygen level below the desired threshold (as taught at ¶59). 
As to the base plate being "releasably attached," the above rationale fails to explicitly arrive at this imitation However, .ZEHAVI generally teaches the separation of components in Figure 7. It is generally obvious to make integral parts separable. See MPEP 2144.04(V)(C). In this instance, it would have been obvious to one of ordinary skill in the art to arrive each subcomponent of the housing (enclosure 202's walls, base plate and ceiling) from separable from each other. 
The obvious combination above would arrive at a base plate releasably attached to the housing to form a substantially enclosed volume and wherein each dispensing unit is vertically detachable from the housing so as to be capable of being removed from the interior of the housing when the base plate is removed from the housing.
While ZEHAVI contemplates individual dispensing units (see Figure 4a-4b) being in arranged within the interior (see Figure 3), this reference is generally silent to the means of their attachment.
ZEHAVI fails to disclose a mechanical fastener that allows the dispensing unit and the nozzle block to be vertically detachable.  
NG teaches a mechanical fastener (see discussion in ¶41) that allows a dispensing unit/the nozzle block (Figure 1B's 110) to be vertically detachable from a dispensing system (150).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of NG into the generic disclosure of ZEHAVI for the benefit of allowing the dispensing unit/nozzle block to the securely fastened to dispensing system while all enabling their removal by the use of standard hand-held construction tools (as taught by NG at ¶41). 
	As to claim 2, ZEHAVI and NG make obvious the dispensing system of claim 1. 
ZEHAVI further teaches cooling plate 1000 can be mounted at the base of the assembly 800, or at the base of the enclosure 202 (¶80) and appears to illustrate two of such plates in Figure 9. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above for the benefit of removing heat from the dispensing system (as taught at ¶81). 
As to the base plate being "releasably attached," .ZEHAVI generally teaches the separation of components in Figure 7. It is generally obvious to make integral parts separable. See MPEP 2144.04(V)(C). In this instance, it would have been obvious to one of ordinary skill in the art to arrive each subcomponent of the housing (enclosure 202's walls, base plate and ceiling) from separable from each other. 

	As to claim 3, ZEHAVI and NG make obvious the dispensing system of claim 2.
ZEHAVI further discloses wherein the array comprises first and second plurality of dispensing units which would extend within the enclosure (Figure 7 – 9 A). 
	This disclosure together with the obvious combination above arrives wherein the array of dispensing units comprise a first plurality of dispensing units extending over the first base plate and a second plurality of dispensing units extending over the second base plate.
	As to claim 4, ZEHAVI and NG make obvious the dispensing system of claim 3.
ZEHAVI further discloses wherein the first plurality of dispensing units and the second plurality of dispensing units are arranged in alternating order in a row below the powder reservoir. (Figure 3)
	As to claim 5, ZEHAVI and NG make obvious the dispensing system of claim 2.
ZEHAVI further teaches cooling plate 1000 can be mounted at the base of the assembly 800, or at the base of the enclosure 202 (¶80) and appears to illustrate two of such plates in Figure 9A spaced apart by a gap (gap between 1000 illustrated in Figure 9A).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above for the benefit of removing heat from the dispensing system (as taught at ¶81). 
The obvious arrangement above would arrive at further comprising further comprising a plurality of heat shields with each heat shield connected to but spaced apart by a gap from an associated base plate of the pair of base plates. 
	As to claim 19, ZEHAVI and NG make obvious the dispensing system of claim 1.
ZEHAVI further discloses wherein the inner walls define a trough having one or more first apertures at a bottom thereof, and each nozzle block has edges captured between a bottom of the trough and inner edges of the base plate. (Figure 4A–6)
	As to claim 20, ZEHAVI and NG make obvious the dispensing system of claim 2. 
ZEHAVI further discloses wherein the pair of base plates are substantially coplanar and spaced apart to define a second aperture aligned with nozzles of the array of dispensing units (Figure 7).
	As to claim 21, ZEHAVI and NG make obvious the dispensing system of claim 20
ZEHAVI further discloses comprising a pair of heat shields spaced apart by a horizontal gap, the horizontal gap aligned with the second aperture (see rejection to claim 5). 
	As to claim 22, ZEHAVI and NG make obvious the dispensing system of claim 3.
ZEHAVI further discloses wherein the first plurality of dispensing units are positioned along a first line, and wherein the second plurality of dispensing units are arranged along a second line (Figure 3). 
	As to claim 23, ZEHAVI and NG make obvious the dispensing system of claim 22.
 	ZEHAVI further discloses wherein the first line and the second line are parallel. 
 (Figure 3 and Figure 7).

Response to Arguments
Applicant’s arguments, see pages 4–5, filed 09/23/2021, with respect to the rejection(s) have been fully considered and are persuasive to the extent they conform with the art applied herein.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional disclosure of NG PG Publication No. 20180222116 (of record).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190351667 (of record)'s [0034]'s discussion of mechanical fastener. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743